Citation Nr: 1342129	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  07-13 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran originally field for service connection for a back disability in March 1970.  This claim was denied in a July 1970 rating decision.  The Veteran did not appeal this decision, so it became final.  The Veteran filed a claim to reopen in February 2006.  A May 2006 rating decision deferred adjudication in order to allow for the Veteran's response to a duty to assist letter.  In a July 2006 rating decision the RO denied entitlement to service connection on the basis that the Veteran failed to submit new and material evidence necessary to reopen his claim.  The Veteran properly appealed this rating decision.

In August 2011, the Board reopened, and then remanded this matter for further procedural development.  The case was again remanded in February 2013.  The directives of these remands will be further discussed below.   

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's back disorder is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

The Veteran's current back disability was not incurred in active duty service. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board has remanded this claim on two prior occasions.  The Board first remanded the claim in August 2011, instructing the RO to: contact the Veteran and request that he complete a VA Form 21-22; request outstanding VA treatment records pertaining to the Veteran's back disorder beginning in February 2006; request Social Security Administration records for the Veteran's disability claims; and schedule the Veteran for an appropriate VA examination.

The Veteran completed a VA Form 21-22 in September 2011; outstanding VA treatment records were obtained from February 2006 through September 2011; SSA records were requested in September 2011 and received; and the Veteran was scheduled for, and attended an April 2012 VA examination.  

The Board again remanded in February 2013 so the Veteran could be issued a Supplemental Statement of the Case (SSOC) addressing all current VA outpatient treatment records.  The previous June 2012 SSOC only addressed records through September 2011.

The RO issued a new SSOC in April 2013 which listed VA treatment records through March 2013 as evidence.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).






II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA complied with the duty to notify in a May 2006 letter.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, VA treatment records, private medical records, and relevant social security records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or social security records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination for his back disorder in April 2012.  The Board finds this examination to be adequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file, considered the Veteran's relevant medical history, and provided a well-reasoned and adequately supported opinion. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III.  Service Connection for a Back Disorder

The Veteran is seeking service connection for a back disorder.  He essentially contends that he has back pain that began on active duty, stemming from an in-service injury suffered in 1968.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty. 38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Where a chronic disease is shown to develop in service, subsequent manifestations of the same chronic disease are generally service connected.  38 C.F.R. § 3.303(b).  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

At the Veteran's April 2012 VA examination he was currently diagnosed with lumbar degeneration lumbar or lumbosacral intervertebral disc, and a herniated lumbar disc.  As a result, Shedden requirement (1) is met.

Service treatment records indicate that the Veteran was treated for a paravertebral muscle strain in March 1968.  The Veteran was seen again in April 1968 for a follow-up visit with the same complaint.  Along with the Veteran's contentions, this is evidence of an in-service injury.  Shedden requirement (2) is met.  With requirements (1) and (2) met, this matter now turns on whether there is a "nexus" between the Veteran's current back disabilities and his in-service injury.

The Veteran's March 1970 separation examination was negative for complaints of back pain or any related muscoskeletal or medical issues.   In the medical history portion of the separation examination, the Veteran described in his own words that  his health was "exc," or "excellent," and denied having ever had or currently having back problems.  The first record of treatment for his back condition after service are private medical records from October 1982.

At an October 1982 orthopedic examination, the Veteran noted that in approximately 1968 to 1970 he began having discomfort in his back, but did not receive a specific diagnosis.  The Veteran also indicated that he was involved in an automobile accident in 1978 or 1979 while at Lockheed.  The examiner later indicated that the Veteran "developed symptoms in his back at work and is having ongoing difficulties...."  It was further noted that, in retrospect, the Veteran recall having symptoms in his hip and legs for years, but could not recall a specific onset date or any incident that brought them on.

A February 1992 private orthopedic report, later referenced by the April 2012 VA examiner, refers to an April 1987 Lockheed Medical Department report noting that the patient injured his back in April 1987 while at work.  The report states that "the patient had had a previous injury in 1983 and was seen for this by Dr. [S] with low back bothering him on and off since this injury."  The report also mentions an April 1987 examination that noted an October 1982 injury, and a June 1985 "aggravating incident."  The February 1992 private examination provides an extensive history of the Veteran's back condition by review of previous examinations and reports.  Among these are a May 1989 private examination report indicating that the patient had a history of back pain dating back to 1973, and again experiencing back pain in 1984.  The February 1992 examination also mentions a May 1991 report making note of a 1978 low back injury suffered when the Veteran fell through the floor of an aircraft, and a 1984 exacerbation of the symptoms.  The February 1992 examining physician linked the Veteran's onset of lower back difficulty to an incident at work in the early 1980's.

A January 2007 SSA examination noted the Veteran's limitations due to his back condition, but provided no opinion as to the etiology of the Veteran's current back disorder.

The April 2012 VA examiner concluded that the Veteran's current back disabilities were "less likely than not incurred in or caused by the claimed in-service injury...."  The examiner noted that lumbar strains or sprains, as the Veteran suffered while in service, "are pulled or torn ligaments and muscles which are usually self-limited and resolve on their own without therapy within 2-4 weeks."  The examiner further noted that the Veteran had no further in-service complaints of back pain, beyond the March 1968 and April 1968 visits.  Additionally, the Veteran's specifically denied back problems upon separation.  For these reasons, the examiner concluded that the Veteran's current back disabilities are less likely than not related to his military service.  The examiner went on to note the February 1992 private orthopedic report that made record of a low back injury sustained by the Veteran in 1983 while working at Lockheed.  The examiner concludes that the Veteran's current back disabilities are most likely related to this 1983 injury.

The Veteran has alleged that his current back disabilities stem from his military service.  In doing so, he contends that he has suffered from back pain since service.  The Veteran's representative notes that medical records are not the only acceptable evidence for service connection, as lay evidence may provide sufficient evidence to support a claim for service connection.  In the Veteran's February 2007 Form 9 Substantive Appeal, he specifically addresses the lack of treatment records after his separation from service until approximately 1983.  The Veteran contends that the lack of treatment is a result of "inadequate treatment by the VA," and again reiterates that he has had continual back issues dating back to 1968. 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  In addition, the Veteran and his representative are correct that the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the absence of contemporaneous records is a factor in determining the credibility of lay evidence.  Id.  A negative inference may be drawn from the absence of complaints or treatment for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran is competent to report the existence of back pain since service.  However, the credibility of these assertions is brought into question because of his specific denial of back pain at his separation examination; the extended period of time, approximately twelve years, between his separation from service and the first record of treatment; and the numerous occasions on which he reported to treating health care providers that his chronic back pain had its onset in approximately 1982 or 1983.

In this regard, the Board notes that the Veteran's medical history includes reports of a myriad of post-service back injuries and exacerbating incidents.  Extensive private medical records detail these incidents and document the ongoing issues with the Veteran's back.  However, they fail to provide any link between Veteran's current back disabilities and his military service.  As noted above, numerous examiners seem to link the Veteran's condition to work related injuries suffered in the early 1980's, based on the Veteran's own reports that his symptoms began at that time.  Although a October 1982 report reflects that the Veteran did describe having back pain in service, that episode was noted among a list of past injuries and incidents of treatment, and the Veteran did not report experiencing chronic symptoms since that in-service episode.  A subsequent 1989 report contains a reference to an episode of back trouble in 1973; however, that is still several years after his discharge from service.  Although the Veteran has more recently reported to health care providers that his back trouble continued since the in-service injury, such reports do not appear until approximately 2006, which is the year in which the Veteran filed his compensation claim.  The Board finds the Veteran's earlier statements to health care providers made during the course of treatment, which consistently placed the onset of chronic back problems to 1982 or 1983, to be inherently more credible than statements offered to health care providers and to VA after filing a claim for monetary benefits.  For these reasons, the Board finds that the Veteran's assertion of continuity of symptomatology since service not credible.

As noted, the April 2012 VA examiner has provided a clear opinion that states the Veteran's current back disabilities are less likely than not related to his military service.  The examiner concludes that the Veteran's in-service paravertebral muscle strain was an acute injury that is unrelated to his current chronic disabilities.  Having found the Veteran's assertions of continuity not credible, the Board finds the opinion of the VA examiner to be the most probative evidence of record as to whether any current back disability is related to service.  Consequently, the Board concludes that the preponderance of the evidence is against the claim, and that service connection for a back disability is not warranted.


ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


